Citation Nr: 9902913	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE
Entitlement to an increased evaluation for residuals of an 
injury to the left eye macula with vision loss, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1942 to 
December 1945.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an October 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.

This matter was previously before the Board and a decision 
was issued in October 1996, denying the veterans claim.  The 
veteran appealed that decision to the United States Court of 
Veterans Appeals (Court).  In a November 1997 Order, the 
Court vacated the Boards October 1996 decision, and remanded 
the case back to the BVA for another decision consistent with 
the parties Joint Motion for Remand and for a Stay of 
Proceedings (Joint Motion).  In April 1998, the BVA remanded 
this case to the RO for additional development, in compliance 
with the Joint Motion.  The requested development has been 
completed, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veterans appeal has been obtained by the RO.

2.  Residuals of a service-connected injury to the left eye 
macula are manifested by corrected visual acuity of 8/200; 
the nonservice-connected right eye corrected visual acuity is 
1/200.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for residuals of an injury to the left eye macula 
with vision loss have not been met.  38 U.S.C.A. §§ 1155, 
1160, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 3.383, 
4.78, 4.79, 4.84, 4.84a, Diagnostic Codes 6011-6077 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his left eye disability 
is worse than that represented by the currently assigned 
evaluation in that he is hardly able to see, and can no 
longer drive or read.  He further maintains that his 
nonservice-connected right eye manifests vision impairment 
such that his service-connected left eye should be granted a 
higher evaluation.

As a preliminary matter, the Board finds that the veterans 
claim for an evaluation in excess of 30 percent for residuals 
of an injury to the left eye macula with vision loss, is 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See 38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in a 
light most favorable to this claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 380-382 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veterans present symptomatology with criteria set forth in 
the VAs Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veterans entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A February 1952 rating decision granted the veteran service 
connection for an abrasion to the left eye, macula area of 
retina, with 20/200 left vision.  That decision was based on 
findings that during service the veteran was struck in the 
left eye with a ramrod that was pushed through a gun into 
which he was looking.  The RO assigned a 30 percent 
evaluation for an abrasion to the left eye, macula area of 
the retina, from December 1951, pursuant to 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6011-6077.  The 30 percent 
evaluation has remained in effect and is the subject of this 
appeal.  The veterans right eye is not service-connected, 
and at the time of the award of service connection of the 
left eye, the right eye vision was 20/20.

Generally, in establishing an evaluation for a service-
connected disability, the use of manifestations not resulting 
from the service-connected disease or injury is to be 
avoided.  38 C.F.R. § 4.14.  However, under certain 
circumstances, compensation is payable for the combinations 
of service-connected and nonservice-connected disabilities as 
if both disabilities were service-connected, provided that 
the nonservice-connected disability is not the result of 
willful misconduct.  38 C.F.R. § 3.383(a).  For the eyes, the 
foregoing regulation is applicable when there is blindness in 
one eye as a result of service-connected disability and 
blindness in the other eye as a result of nonservice-
connected disability.  38 U.S.C.A. § 1160(a)(1); 38 C.F.R. 
§ 3.383(a)(1).  

The criteria for legal blindness is not the same as 
blindness for VA purposes.  For VA compensation benefits, 
loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
three feet, lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than three feet, being considered of 
negligible utility.  38 C.F.R. § 4.79.

In the October 1996 BVA decision, which was subsequently 
vacated by the Court, the Board indicated that where only one 
eye has been granted service connection, as in the present 
case, and the veteran does not have total blindness in both 
eyes (as defined by VA laws and regulations), the visual 
acuity of the nonservice-connected eye is to be considered 
normal in evaluating the service-connected eye.  The Board 
cited 38 U.S.C.A. § 1160(a)(1) and 38 C.F.R. § 3.383(a)(1) as 
authority for such.  In the Joint Motion, however, that 
interpretation was criticized, and reference was made to 
Bagwell v. Brown, in which the United States Court of 
Veterans Appeals (Court) stated that [w]hile the BVA and 
the Secretary appear to be of the view that 38 C.F.R. §§ 
3.383(a) and 4.14 require that impaired vision in the non-
service-connected (sic) eye be treated as normal in the 
absence of total blindness, such a conclusion does not 
necessarily follow from the language of those regulations.  
Bagwell v. Brown,  9 Vet. App. 337, 339 (1996). 

In that regard, the Board notes that a recent decision by the 
Court, Villano v. Brown, 10 Vet. App. 248 (1997), offers some 
guidance on this point.  That case involved a claim for an 
increased rating for an anatomical loss of the left eye, 
rated at 40 percent.  At the time that the VA originally 
rated the veterans service-connected loss of his left eye, 
the right eye had normal vision, and 40 percent was the 
highest evaluation available under 38 C.F.R. § 4.84A, 
Diagnostic Code 6066.  The veteran sought an increased rating 
based on a worsening of his right eye vision.  The Board had 
denied the veterans claim for increase, under the reasoning 
that in the absence of blindness, the nonservice-connected 
eye was to be considered normal for rating purposes.  
Villano, 10 Vet. App. at 250.  

The Court affirmed the BVAs denial of an increased rating, 
finding that it was not clearly erroneous.  The Court pointed 
out that 38 C.F.R. § 4.78 requires that nonservice-connected 
vision impairment is taken into account when initially 
determining the effect of the aggravation of a visual 
disability.  However, the Court emphasized that 38 C.F.R. 
§ 4.78 also states that [i]n the event of subsequent 
increase in the disability of either eye, due to intercurrent 
disease or injury not associated with the service, the 
condition of the eyes before suffering the subsequent 
increase will be taken as the basis of compensation subject 
to the provisions of 38 C.F.R. § 3.383(a). Villano, 10 Vet. 
App. 250, citing 38 C.F.R. § 4.78.  As such, the Court 
concluded that 38 C.F.R. § 4.78 precludes the VA from 
considering any increase in disability in the non-service-
connected eye when computing the aggravation of a disability 
after the initial rating has been made.  Villano, 10 Vet. 
App. at 250.  In light of the foregoing, the Board finds that 
it is proper to consider the nonservice-connected eye as 
normal (20/40 or better) when evaluating the service-
connected eye, unless there is total blindness in both eyes.  
See 38 U.S.C.A. § 1160(a)(1); 38 C.F.R. §§ 3.383, 4.78, 4.79; 
Villano, supra.

In evaluating visual impairment, generally, the rating will 
be based on the best distant vision obtainable after best 
correction by glasses.  38 C.F.R. § 4.75.  When the service-
connected eye is 10/200, 5/200, or when there is blindness in 
one eye with only light perception, the maximum assignable 
disability rating is 30 percent.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6070, 6074, 6077.  A higher rating, such as 
a 40 percent rating, requires enucleation of one eye 
(Diagnostic Code 6066), or total blindness in both eyes for a 
100 percent rating (Diagnostic Code 6062).  Combined ratings 
for disabilities of the same eye should not exceed the 
evaluation for a total loss of vision for that eye, unless 
there is enucleation or a serious cosmetic defect.  38 C.F.R. 
§ 4.80.

Reviewing the evidence of record, a VA examination in May 
1992 revealed that the veteran had 20/200 left eye vision, 
best corrected, and 2/200 right eye vision.  The examining 
physician concluded that the veteran had poor vision 
secondary to macular degenerative changes, which are 
consistent with age-related degeneration.  He further 
concluded that the increased pigmentation in the left eye 
could be related to the veterans previous trauma to that 
eye.  The veterans reading ability was decreased, but 
magnification gave him some usable vision in the left eye.  

A July 1993 VA outpatient report indicates that the veteran 
was complaining of decreased vision when driving in the 
daytime.  It was also noted that he was unable to read even 
with magnifiers.  The old traumatic scar was visible on the 
veterans left eye.  His right eye manifested positive 
counting fingers at three feet.  There was an impression of 
mild cataracts.  

A May 1994 VA examination report indicates that there were no 
significant changes from the May 1992 examination.  The 
physician diagnosed the veteran with poor left eye vision 
secondary to macular degeneration (age-related) versus 
trauma, with best corrected vision of the left eye 20/400.  
The right eye vision was 2/200, best corrected.  There was 
some evidence of mild cataracts considered not visually 
significant.  There was no counting fingers test performed, 
see 38 C.F.R. § 4.79, although the examiner indicated that 
there were no significant changes from the May 1992 VA 
examination.

Pursuant to the instructions by the Joint Motion and the 
April 1998 BVA Remand, as referenced in the Introduction 
portion of this decision, in August 1998 the veteran 
underwent an additional VA examination for his vision.  It 
was determined that his best corrected vision in the left eye 
was 8/200, and 1/200 in the right eye.  The examiner 
indicated that the veteran could count fingers at three feet 
with the left eye, and at one foot with the right eye.  He 
could distinguish a 200 test letter at eight feet with 
the left eye, and at one foot with the right eye.  The 
examiner stated that the right eye vision loss had 
progressively worsened over the years, due to age-related 
macular degeneration.  Further, the examiner stated that the 
veteran is legally blind based on loss of central vision in 
each eye, however, he is not totally blind and still has good 
mobility using his peripheral vision.

Based on the evidence of record, the Board concludes that the 
veterans left eye disability is appropriately evaluated as 
30 percent disabling under Diagnostic Code 6070.  38 C.F.R. 
§ 4.84a, Table V.  The veterans right eye is intact, and 
based on the counting fingers test results in the August 1998 
VA examination, the Board finds no evidence of blindness, for 
VA purposes, in either the service-connected left eye or the 
nonservice-connected right eye.  See 38 C.F.R. § 4.79.  Thus, 
the nonservice-connected right eye may not be considered when 
evaluating the veterans left eye disability.  See 
38 U.S.C.A. § 1160(a)(1); 38 C.F.R. §§ 3.383(a)(1); 4.78; 
Villano, 10 Vet. App. at 250.  A 30 percent evaluation is 
presently the maximum schedular evaluation for the veterans 
left eye, with the right eye considered normal.  Thus, there 
is currently no basis to warrant an evaluation for the left 
eye in excess of 30 percent.  38 C.F.R. § 4.84a, Table V, 
Diagnostic Code 6070.

In reaching this decision, the Board has considered the 
complete history of the veterans left eye disability, as 
well as the current clinical manifestations of this 
disability and its effect on the veterans earning capacity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The Board finds no other 
potentially applicable rating code which would afford a 
higher rating, see Schafrath, and the current medical 
evidence, as previously discussed, does not support an 
evaluation in excess of 30 percent for residuals of an injury 
to the left eye macula with vision loss.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veterans claim 
which would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.  Should the veterans disability picture change 
in the future, he may be assigned an evaluation in excess of 
30 percent.  See 38 C.F.R. § 4.1.  At present, however, the 
Board finds no basis upon which to grant an evaluation in 
excess of 30 percent for the veterans left eye disability, 
and the appeal is denied.  

Finally, the Board finds no evidence of record, nor does the 
veteran contend otherwise, that the veterans left eye 
disability has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 30 
percent evaluation), or necessitated any periods of 
hospitalization, such that application of the regular 
schedular standards is impracticable.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 30 percent for residuals of an 
injury to the left eye macula with vision loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 
- 2 -
